On July 29, 2004, the defendant was sentenced to eighteen (18) years in the Montana State Prison for the offense of Theft, a felony.
On November 19, 2004, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was not present. However, the defendant’s attorney, Terry Sehestedt, was present and informed the Division that the defendant is in the process of appealing his case to the Montana Supreme Court. The state was not represented.
*107DATED this 3rd day of December, 2004.
Pursuant to Rule 7 of the Rules of the Sentence Review Division, “when there is a pending appeal or request for post conviction relief, the application for Sentence Review should not be filed until such time as the petition for post conviction relief or the appeal has been determined, at which time the defendant shall be given sixty (60) days in which to file for review of the sentence.”
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held pending notification of the defendant to the Sentence Review Division within sixty (60) days after the Montana Supreme Court’s decision.
Done in open Court this 19th day of November, 2004.
Alt. Chairperson, Hon. Gary Day, Member, Hon. John Whelan and Alt. Member, Hon. Randal Spaulding.